10-1650-cv
American Commercial Lines LLC v. Water Quality Ins. Syndicate


                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                                  SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN
CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY
PARTY NOT REPRESENTED BY COUNSEL.

      At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New
York, on the 14th day of March, two thousand eleven.

PRESENT: PIERRE N. LEVAL,
         REENA RAGGI,
                    Circuit Judges,
         MIRIAM GOLDMAN CEDARBAUM,
                    District Judge.*

---------------------------------------------------------------------
AMERICAN COMMERCIAL LINES LLC,
                                          Plaintiff-Appellee,

                               v.                                                No. 10-1650-cv

WATER QUALITY INSURANCE SYNDICATE,
                                          Defendant-Appellant.
---------------------------------------------------------------------

APPEARING FOR APPELLANT:                                        JOHN M. WOODS (John R. Stevenson, on the
                                                                brief), Clyde & Co. US LLP, New York, New
                                                                York.



          *
        District Judge Miriam Goldman Cedarbaum of the United States District Court for
the Southern District of New York, sitting by designation.
APPEARING FOR APPELLEE:                     JOHN ANTHONY VINCENT NICOLETTI
                                            (William Matthew Fennell, on the brief), Nicoletti
                                            Hornig & Sweeney, New York, New York.

       Appeal from the United States District Court for the Southern District of New York

(Lewis A. Kaplan, Judge).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the appeal is DISMISSED for lack of jurisdiction.

       Defendant Water Quality Insurance Syndicate (“WQIS”) appeals from the district

court’s March 29, 2010 grant of partial judgment on the pleadings in favor of plaintiff

American Commercial Lines LLC (“ACL”), determining the scope of WQIS’s obligation

under maritime pollution insurance policy number 40-27083 (the “Policy”) to reimburse

ACL for costs incurred investigating and defending against claims arising from a July 23,

2008 oil spill. WQIS submits that this court has jurisdiction over the appeal pursuant to 28

U.S.C. § 1292(a)(3), because the district court’s interlocutory order determined the rights and

liabilities of the parties in an admiralty case in which appeals from final decrees are allowed.

“We have an independent obligation to consider the presence or absence of subject matter

jurisdiction sua sponte.” College Standard Magazine v. Student Ass’n of State Univ. of N.Y.

at Albany, 610 F.3d 33, 35 (2d Cir. 2010) (brackets and internal quotation marks omitted).

We conclude that because the district court’s order did not conclusively determine the rights

and liabilities of the parties, jurisdiction under § 1292(a)(3) is lacking, and the appeal must

be dismissed.


                                               2
       Section 1292(a)(3) provides that the courts of appeals shall have jurisdiction of

appeals from “[i]nterlocutory decrees of . . . district courts or the judges thereof determining

the rights and liabilities of the parties to admiralty cases in which appeals from final decrees

are allowed.” This provision “has its origins in the once common admiralty practice of

referring the determination of damages to a master or commissioner after resolving the issue

of liability.” Becker v. Poling Transp. Corp., 356 F.3d 381, 387 (2d Cir. 2004). This grant

of jurisdiction is construed narrowly, such that “jurisdiction under § 1292(a)(3) should only

be exercised where the order at issue conclusively determines the parties’ substantive rights

and obligations.” Thypin Steel Co. v. Asoma Corp., 215 F.3d 273, 280 (2d Cir. 2000)

(emphasis added).

       Review of the record in this case reveals that the district court’s ruling did not

conclusively determine the parties’ rights and obligations, but rather only the scope of

WQIS’s contractual obligation under the terms of the Policy to reimburse ACL’s

investigation and defense costs. In its answer to ACL’s complaint, WQIS asserted defenses

which, if sustained, would require judgment in WQIS’s favor, notwithstanding the district

court’s resolution of the meaning of the disputed Policy language in ACL’s favor. See

Answer at 7. Open questions therefore remain concerning the parties’ ultimate rights and

obligations.




                                               3
      Accordingly, appellate jurisdiction pursuant to § 1292(a)(3) over WQIS’s appeal of

the district court’s March 29, 2010 order is lacking. The appeal is DISMISSED.

                                        FOR THE COURT:
                                        CATHERINE O’HAGAN WOLFE, Clerk of Court




                                           4